JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of the parties. It is
ORDERED AND ADJUDGED that the district court’s Order and Judgment filed March 28, 2001, awarding summary judgment in favor of the defendants, Executive Office of the President and the United States Department of Justice, be affirmed for the reasons stated by the district court in its memorandum opinion of the same date.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.